El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En la Corte de Distrito de Guayama promovió informa-ción Modesto María Plaud, casado con Celedonia Cora, para que se declarara justificado a su favor el dominio de una finca rústica de 16 cuerdas de cabida, y estimando’probado dicha corte que esa finca fue adquirida, 4 cuerdas por com-pra del esposo a Genara Cora en 1901, 4 cuerdas por compra *948de la esposa a Ildefonso Cora hacía más de 20 años, otras 4 cnerdas por compra también de la esposa a Eulalia Cora hacía más de 20 años y las 4 cuerdas restantes por haberlas . adquirido de sus padres a título de herencia la esposa hacía más de 25 años, dictó resolución en 25 de mayo de 1920 por la que “se declara justificado el dominio de la expresada finca a favor del peticionario casado con Celedonia Cora, en la proporción de 12 cuerdas como bienes gananciales y 4 cuerdas como propias, y se ordena su inscripción en el Re-gistro de la Propiedad de Guayama.”
Presentada copia certificada de la anterior resolución al Registro de Guayama para su inscripción, el registrador la denegó por medio de nota que dice así:
“DENEGADA la inscripción del precedente documento porque la finca de diez y seis cuerdas a que el mismo se refiere es el resultado de la agrupación de cuatro parcelas de cuatro cuerdas cada una y do las cuales el promovente y su esposa Celedonia Cora adquirieron, tres por compra, o sea a título oneroso para la sociedad de ganan-ciales, y la otra la adquirió dicha Celedonia Cora por herencia de sus padres, reputándose por tanto las tres primeras como bienes gananciales, y la última como bien de privativa pertenencia, no pudiendo por consiguiente agruparse las aludidas cuatro porciones por sor de naturaleza jurídica distinta y por pertenecer a diferentes entidades (Durán v. Registrador, 20 D. P. R. 148 vto.; Muñoz v. Registrador, 25 D. P. R. 842, y Torres v. Registrador, resuelto en diciembre 15 de 1919), habiéndose tQmado en su lugar anotación preventiva. * '* * ”
Esa nota, su fecha 2 de agosto de 1920, ha sido recurrida por Modesto María Plaud, y la encontramos ajustada a la jurisprudencia establecida por esta Corte Suprema en las de-cisiones citadas por el registrador, según las cuales “para que puedan inscribirse en el registro bajo un solo número y como una sola varias fincas, es requisito necesario que éstas pertenezcan a un mismo dueño o a varios proindiviso, o lo que es lo mismo, que cada una de las distintas personas que tratan de agrupar los inmuebles ha de tener condominio en cada una de las fincas que deban reunirse.”
*949El recurrente alega que no se trata de inscribir distintas fincas agrupadas pertenecientes a distintos dueños sino do inscribir una sola finca perteneciente en común a su esposa y a la sociedad de gananciales constituida por ambos. No es así, pues según el artículo 399 del Código Civil “bay co-munidad cuando la propiedad de una cosa o de un derecho pertenece proindiviso a varias personas,” lo que no sucede en el presente caso en que las 4 cuerdas adquiridas por la esposa no pertenecen proindiviso a ambos consortes sino exclusivamente a aquélla, así como las 12 cuerdas adquiri-das para la sociedad conyugal pertenecen exclusivamente a dicha sociedad.'
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.